     Case 5:08-cr-00020-DCB-LRA Document 259 Filed 07/23/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICE COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION
UNITED STATES OF AMERICA
v.                                    CRIMINAL NO. 5:08-cr-20-DCB-LRA-003
CHARLES McCULLOUGH                                                      DEFENDANT
                                       ORDER

     This    matter    is    before    the     Court   on   Defendant      Charles

McCullough    (“McCullough”)’s         Motion     to    Request     a    Judicial

Recommendation.       [ECF    No.     253].     The    United     States     (“the

Government”) has filed a Motion to Dismiss. [ECF No. 257]. Having

read the Motions, applicable statutory and case law, and being

otherwise fully informed in the premises, the Court finds as

follows:

                                    Background

     Defendant McCullough was found guilty of a violation of 18

U.S.C. § 1958, the Use of Interstate Commerce Facilities in the

Commission of Murder for Hire. On July 31, 2009, Defendant was

sentenced to serve 120-month term of confinement with a three-year

term of supervised release. [ECF No. 174]. Petitioner states that

his release date is November 28, 2021, approximately sixteen months

from the entry of this Order. McCullough now asks the Court to

submit a recommendation to the Bureau of Prisons (“BOP”) that he




                                         1
    Case 5:08-cr-00020-DCB-LRA Document 259 Filed 07/23/20 Page 2 of 4



serve the last twelve months of his sentence in a Residential Re-

entry Center (“RRC”) or halfway house.

                               Discussion

     The authority to determine a prisoner’s place of confinement

lies with the BOP. See United States v. Land, No. 1:18-cr-105-LG-

RHW-1, 2020 WL 1955262, at *1 (S.D. Miss. Apr. 23, 2020). The

Second Chance Act of 2007 (“SCA”) provides that,

     The [BOP] shall designate the place of the prisoner's
     imprisonment. The [BOP] may designate any available penal or
     correctional facility that meets minimum standards of health
     and habitability established by the [BOP], whether maintained
     by the Federal Government or otherwise and whether within or
     without the judicial district in which the person was
     convicted, that the [BOP] determines to be appropriate and
     suitable, considering--
          (1) the resources of the facility contemplated;
          (2) the nature and circumstances of the offense;
          (3) the history and characteristics of the prisoner;
          (4) any statement by the court that imposed the sentence-
                (A) concerning the purposes for which the sentence
                to imprisonment was determined to be warranted; or
                (B) recommending a type of penal or correctional
                facility as appropriate; and
          (5) any pertinent policy statement issued by the
          Sentencing Commission pursuant to section 994(a)(2) of
          title 28.
18 U.S.C. § 3621(b). Defendant claims that under subsection (4) of

the SCA, this Court can recommend Defendant serve the last twelve

(12) months of his sentence at an RRC or halfway house. Defendant


                                    2
    Case 5:08-cr-00020-DCB-LRA Document 259 Filed 07/23/20 Page 3 of 4



acknowledges that he is merely requesting the Court to provide a

non-binding recommendation, not a Reduction in Sentence pursuant

to 18 U.S.C. § 3582. [ECF No. 253] at 5. McCullough submits a copy

of his BOP education record to demonstrate his educational and

vocational achievements while serving his sentence. [ECF No. 253-

1]. Also in support of his Motion, McCullough asserts that the

SCA’s goal of minimizing recidivism would be undercut if McCullough

was not permitted to spend the last twelve months of his sentence

in an RRC or halfway house. He asserts that, in recent cases,

inmates are only provided approximately 4 months of RRC time, which

is not enough time “to find a job, housing, save money, and

[complete] other necessary tasks after years of imprisonment.”

[ECF No. 253] at 6.

     “Federal district courts across the country are split as to

whether   a   district   court    can   make   imprisonment     placement

recommendations on a Defendant’s post-sentencing motion.” United

States v. Ferguson, No. 6:16-cr-00707-JMC-8, 2018 WL 5095149, at

*2 (D.S.C. Oct. 19, 2018). Some courts have issued recommendations

without addressing the jurisdictional issue. Id. Other courts have

concluded that they cannot amend or modify the judgment, but that

they can “issue a recommendation separate and apart from the

judgment.” Id. Finally, some courts have concluded that they lack

the authority to make recommendations after sentencing. Id. at 3.



                                    3
    Case 5:08-cr-00020-DCB-LRA Document 259 Filed 07/23/20 Page 4 of 4



     This Court agrees with the courts that concluded a “district

court may issue a non-binding, strictly advisory recommendation

regarding placement without running afoul of the limitations on

modifying sentences set out in 18 U.S.C. § 3582 and Fed. R. Crim.

P. 35.” United States v. Smith, No. 6:15-cr-6-1, 2019 WL 4016211,

at *3 (W.D. Va. Aug. 26, 2019). However, the Court declines to

issue the recommendation that McCullough seeks. The Court finds

that the BOP is “in the best position to evaluate the defendant’s

ability to successfully adjust and re-enter the community, given

that Bureau employees have worked directly with defendant and are

privy to complete records regarding defendant’s progress.” Land,

2020 WL 1955262, at *1(quoting United States v. Washington, No.

CR.A. 00-256, 2004 WL 764184, at *1 (E.D. La. Apr. 6, 2004)).

     Accordingly,

     IT   IS   HEREBY   ORDERED   that   the   Defendant’s   Motion   for   a

Judicial Recommendation [ECF No. 253] is DENIED;

     IT IS FURTHER ORDERED that the Government’s Motion to Dismiss

[ECF No. 257] is DENIED as MOOT.

     SO ORDERED, this the 22nd day of July, 2020.

                                          _/s/ David Bramlette_________
                                           UNITED STATES DISTRICT JUDGE




                                     4
